Title: From James Madison to Thomas Jefferson, [ca. 24 June] 1801
From: Madison, James
To: Jefferson, Thomas


Dear Sir
[ca. 24 June 1801]
I suggested some time ago to Col. Habersham the objections to a Contract for 4 years for carrying the mail. His reply was that frequent contracts would not only be very troublesome, but by lessening the value of contracts, discourage good undertakers. He added that a clause in the contracts reserved to him a right at all time to make any of regulations he might chuse, making at the same time an equivalent change in the compensation. Still, however, the conversation, left him as I thought under the impression that the term of the contracts was to be shortened. I will renew the subject with him as soon as I can.
Presuming that the grounds stated for the pardon of Freeman were intended for the files only not for the instrument of the Pardon, the latter will be made out without specifying them. One of them, viz. that reciting the character of the testimony, may be delicate, both as it respects the Witness & the Court. The precedent of stating in the pardon the grounds of it, may also be embarrassing, as the omission may produce criticism, and the real grounds tho’ good, be often of a nature unfit or difficult to be precisely stated. With assurance of the most perfect respect and attachment I remain Yrs.
James Madison
 

   
   RC (DLC: Jefferson Papers). Conjectural date assigned on the basis of Jefferson’s docket, “recd June 2⟨4?⟩.”



   
   Lewis Freeman had been convicted in U.S. Circuit Court for the District of Connecticut 25 Sept. 1800 of altering a note of the Bank of the United States. He was sentenced to two years in prison and fined one hundred dollars. Jefferson pardoned him 20 June 1801 (DNA: RG 59, PPR).


